In a matrimonial action in which each party sought a divorce, each party appeals from a judgment of the Supreme Court, Suffolk County, dated July 15,1974 and made after a nonjury trial. Judgment modified, on the facts, by reducing (1) the award of alimony to $100 per week and (2) the award of child support to $75 per week for each infant child. As so modified, judgment affirmed, without costs. The awards of alimony and child support were excessive to the extent indicated herein. Gulotta, P. J., Hopkins, Martuscello, Latham and Christ, JJ., concur.